               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 17-68-GF-BMM

            Plaintiff,                      ORDER

      vs.


 BRANDON CORDELL BENNETT,

            Defendant.



      THIS MATTER comes before the Court on the United States’ Motion for a

Final Order of Forfeiture. The Court having reviewed said motion and brief

FINDS:

       1. The United States commenced this action pursuant to 18 U.S.C. §

 2253(a).

       2. A Preliminary Order of Forfeiture was entered on August 15, 2018;

      3. All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C.§ 982(b)(1) and 21

U.S.C. § 853(n)(1);


                                        1
     4. It further appears there is cause to issue a forfeiture order under 18

U.S.C. § 18 U.S.C. 2253(a).

     IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

     The motion for Final Order of Forfeiture is GRANTED and

Judgment of forfeiture of the following property shall enter in favor of the

United States pursuant to 18 U.S.C. § 18 U.S.C. 2253(a) free from the claims of

any other party:

         Samsung Galaxy S III, model SGH-I747

     The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law.

      DATED this 30th day of October, 2018.




                                         2
